OPINION — AG — THERE IS NOTHING IN EITHER 68 O.S.H. 669.2 OR 68 O.S.H. 669.3 WHICH WOULD PREVENT THE BOARD OF COUNTY COMMISSIONERS (GASOLINE TAX) OF A COUNTY, BY MAJORITY ACTION THEREOF, USING MONEY DERIVED FROM THE " ADDITIONAL GASOLINE TAX OF ONE CENT PER GALLON LEVIED BY HOUSE BILL NO. 550 (68 O.S.H. 660.1), IN CARRYING OUT A " MATCHING " AGREEMENT WITH THE FEDERAL GOVERNMENT, ENTERED INTO THROUGH THE STATE HIGHWAY COMMISSION (DEPARTMENT OF TRANSPORTATION AS OF 1977), FOR THE EXTENTION OF THE FEDERAL FARM TO MARKET ROAD SYSTEM AS IT EXISTED ON THE EFFECTIVE DATE OF SAID 1953 ACT, BY THE " CONSTRUCTION " OR " IMPROVEMENT " OF ANY COUNTY ROAD, AS AUTHORIZED BY, AND IN ACCORDANCE WITH, SAID SECT. 2, OF HOUSE BILL NO. 550, WHETHER OR NOT SUCH PROJECT INVOLVED IN THE CONSTRUCTION OF A PERMANENT BRIDGE OR CULVERT LOCATED ON A SCHOOL BUS ROUTE OR MAIL ROUTE, OR THE SURFACING OR RESURFACING OF A RURAL ROAD CONSISTING OF A SCHOOL BUS ROUTE OR MAIL ROUTE. CITE: 68 O.S.H. 669.1, 68 O.S.H. 669.2 (JAMES C. HARKIN)